Opinión conmrrente del


Juez Asociado Sr. MacLeary.

Con fecha • 30 de Septiembre de 1902, José Mauleón, peticionario en este caso, fué declarado culpable por la Corte de Distrito de San Juan del delito de lesiones cometido en la persona de un tal Genaro Cruz, en la ciudad de San Juan, .Puerto Pico, el día 10 de Diciembre de 1901. Fué condenado á un año y un día de prisión, y accesoria, debiendo sufrir aquélla en la penitenciaría. Apeló su causa para ante este Tribunal, y habiéndose considerado debida-mente la misma, la sentencia fué confirmada en todas sus partes con fecha 30 de Marzo de 1903.
Los fundamentos del recurso de apelación, brevemente expuestos, son los siguientes: Que la prueba no era de sufi-ciente naturaleza para determinar la identidad del apelante *240como uno de los que asaltaron al lesionado, ni pudo deter-minarse definitivamente cuál de los acusados infirió los golpes, habiendo ocurrido el incidente durante una revuelta, y que si el acusado era culpable, debió habérsele declarado convicto de acuerdo con otro artículo del mismo Código Pena], ó sea el antiguo, y no bajo el artículo que el Tribunal inferior aplicó á los hechos de su causa. El acusado fué muy bien defendido ante el Tribunal Supremo por uno de los principales miembros del foro puertorriqueño.
Durante el curso de su apelación no se alegó que había sido privado de un jurado, ni se alegó tampoco que el juicio debió haberse celebrado de acuerdo con las disposiciones del nuevo Código de enjuiciar. Después de haber sufrido seis meses de prisión en la penitenciaría, presentó esta solicitud de habeas corpus, alegando como fundamentos de la misma que se le había denegado un juicio por jurado, y que fué juzgado de acuerdo con las disposiciones del antiguo Código de Enjuiciamiento Criminal, que no estaba vigente en la época en que tuvo lugar la celebración del juicio.
El primer fundamento consiste en que se le denegó un juicio por jurado. Este derecho no lo concedía el nuevo Código de enjuiciar, toda vez que la ley de juicios por jurados fué aprobada en Enero de 1901, meses antes de la comisión del delito del cual fué declarado culpable el pri-sionero. Si tenía derecho á un juicio por jurado, ese dere-cho le estaba asegurado por la primera ley pasada por la Legislatura de Puerto Rico, y aprobada mucho antes de que cometiera el acometimiento contra Genaro Cruz. No es necesario invocar la protección del nuevo Código de Enjui-ciamiento Criminal para reclamar este derecho. Es absolu-tamente innecesario entrar en los límites de una discusión sobre los códigos. El derecho á un juicio por jurado, de acuerdo con la ley que establece este derecho en favor de todos los puertorriqueños, no es, sin embargo, absoluto; está sujeto á muchas restricciones. El acusado debe pedir el jurado de acuerdo con determinadas prescripciones, algunos días antes del juicio, y si deja de solicitarlo, se considera que ha renunciado su derecho. Los autos del caso, que vinieron anteriormente ante este Tribunal por virtud de la *242apelación, prueban que nunca se solicitó el juicio por jurado. Pero en este procedimiento de habeas corpus debe aparecer de modo afirmativo que el solicitante fué privado de su derecho después de haber tomado las medidas necesarias para obtenerlo. „ Semejante alegación no se ha hecho, ni podría sostenerse. Por consiguiente, la reclamación que hace de su derecho á un juicio por jurado no tiene suficiente fundamento para hacerla acreedora á nuestra conside-ración.
Es un hecho que este juicio fué tramitado ante la Corte de Distrito, y ante este Tribunal,- en apelación, de acuerdo con las disposiciones del antiguo Código de .Enjuiciamiento Criminal, que estaba vigente en los días de la dominación española, y que continuó en • vigor por virtud de la ley Foraker, habiendo procedido ambas Cortes bajo la teoría de que ni el nuevo Código Penal, ni el Código de Enjuicia-miento Criminal moderno, pasados y aprobados en 1 de Marzo.de 1902, tenían aplicación alguna á aquellos casos en •que los hechos hubieran ocurrido con anterioridad al 1 de Julio de aquél año.
Y de aquí se sigue que la cuestión presentada en este caso es completamente nueva. Se alega que el nuevo Código de Enjuiciamiento Criminal debió seguirse en el juicio de este caso y en el de todas las otras causas criminales, háyanse eometido los hechos constitutivos de delito con anterioridad ■ó posterioridad á las doce del día del 1 de Julio de 1902.
En otras palabras, se sostuvo en la discusión que el nuevo Código de Enjuiciamiento Criminal empezó á regir, según sus propios términos, en la fecha arriba mencionada, y era de aplicarse desde entonces á todas las causas pendientes, cualquiera que fuera el estado á que hubieran llegado en su tramitación en aquel día y dora. Si los jueces de las Cortes de Distrito hubieran estado celebrando • el juicio de una causa, y la prueba hubiera estado en período de presenta-ción, ó si los argumentos estuvieran á mitad de su termina-ción, al dar las doce del día 1 de Julio, inmediatamente debía cambiarse todo el procedimiento de la causa, como se cambian las vistas en una linterna mágica, y aun cuando el procedimiento hubiera comenzado de acuerdo con el antiguo *244código de enjuiciar, debía haberse terminado de acuerdo con el nuevo código.
Examinemos este argumento, y veamos en qué funda-mentos descansa. Para hacer esto, es necesario hacer una breve reseña de la historia de esta Isla desde la ocupación americana. Las autoridades en materia de interpretación estatutaria nos autorizan á seguir este proceder en relación con ésta discusión.
Deseamos determinar cual fuera la intención de la legis-latura con respecto á este particular. Las cuestiones refe-rentes á la historia y las circunstancias que concurrieran en la época de la aprobación de la ley que se esté interpretando, pueden siempre tomarse en consideración por los Tribunales, cuando tratan de llegar á la intención de la Legislatura al aprobar las leyes. Church of H. T. v. United States, 143 U. S. 457. Siemans v. Sellers 123 U. S. 276. United States v. U. P. R. Co. 91 U. S. 72. Aldrige v. Williams 3 How. 8.
Echemos, por consiguiente, una ojeada á los hechos ocurridos algunos años atrás. Cuando empezó la invasión, el día 25 de Julio de 1898, este pueblo se encontraba viviendo bajo un Código de leyes que era el resultado final del progreso durante edades, y estaba profundamente arrai-gado en un sistema de jurisprudencia que le había sido' concedido durante una docena de generaciones, desde el descubrimiento de América, y á sus antecesores, en España, por unos mil años con anterioridad á ese descubrimiento; un sistema que se derivaba del derecho romano, que ha estado en práctica en la península, por siglos, y traído desde allí, á' esta colonia, por los primeros pobladores.
Desde luego, con el advenimiento de los americanos, vinieron ideás distintas y el derecho vigente en los Estados Unidos, según surgiera de las instituciones Anglo-sajonas, basado en el derecho común de Inglaterra, fué puesto en inmediato contacto con el derecho español, que regía en Puerto Rico. Mas no se verificaron cambios inmediatos hasta que tuvo lugar el establecimiento del Gobierno Civil, en el año 1900 por virtud de la ley Foraker, á excepción de aquellos ligeros cambios, pero necesarios, que se encuentran en las órdenes militares.
*246Por virtud de esa Ley del Congreso se dispuso la creación de una Comisión que revisara y codificara las leyes de Puerto Rico, presumiéndose que esto habría de hacerse en armonía con los sistemas americanos, Comisión que fué nombrada, y trabajó en ese sentido por espacio de un año, más ó menos. Se presentó su informe al Gobierno de Washington, y se sometió al Congreso, pero no se siguió resultado práctico alguno.
Es completamente propio que, en relación con esta discu-sión, tomemos en consideración el estado de-la legislación vigente en esta Isla en la época en que estos códigos fueron propuestos y aprobados por la Asamblea Legislativa, porque ello contribuye á esclarecer el fin, objeto é intención que guiara al poder legislativo. Ross ex parte, 140, U. S. 453. Platt v. U. P. R. Co., 99, U. S. 48.
Procedamos, por consiguiente, en la forma indicada. Cuando se reunió la primera Asamblea Legislativa de Puerto Rico, en Enero de 1901, de acuerdo con la ley Foraker, se nombró una nueva comisión codificadora, de acuerdo con una ley aprobada por ese cuerpo, cuya comisión se componía de algunos de los mismos miembros que consti-tuyeron la anterior, y esa comisión preparó y sometió, un año más tarde, á la consideración de la Asamblea Legislativa, varios códigos, que intitularon Código Político, Código Civil, Código Penal y Código de Enjuiciamiento Criminal, todos los cuales fueron adoptados por la Legislatura, y á su debido tiempo se convirtieron en leyes de Puerto Rico. El Código Penal y el Código de Enjuiciamiento Criminal fueron formulados siguiendo como modelo el Código Criminal de California, y en verdad, en muchos artículos y capítulos, parecen ser una copia exacta de aquella ley. Plabía una diferencia, sin embargo, y era la siguiente: Por razón, de conveniencia, según se expresa en el informe que diera la comisión, el Código Penal de California, que comprende, en una sola le}'', tres partes, que tratan respectivamente de los delitos y castigos, del procedimiento criminal y de las prisiones ó cárceles, fué dividido en dos códigos, que se denominaron, el Código Penal y el Código de Enjuicia-miento Criminal, siguiendo el método á que el pueblo *248estaba acostumbrado antiguamente, bajo la soberanía de España, cuando las leyes penales tenían aquellas denomi-naciones.
Ambos Códigos mencionados,' según sus disposiciones, em-pezaron á regir á las doce del día del primero de Julio de 1902. El Código Penal prescribe, en su segundo artículo, que ninguna parte del mismo tendrá carácter retroactivo, á no ser que se declare así expresamente, y tiene también otro artículo, entre sus disposiciones finales, que dice así:
Articulo 558. Ningún acto ú omisión que empezare después de medio día del día en que entre en vigor este Código, constituye delito penable, excepto en la forma prescrita ó autorizada por dicho Código.
Todo acto ú omisión que empezare antes de la promulgación de este Có-digo, podrá investigarse, perseguirse y castigarse como si no se hubiera apro-bado dicho Código.
Estas disposiciones del Código Penal no se encuentran en el Código de Enjuiciamiento Criminal. Cada uno de estos códigos tiene una cláusula derogatoria que dispone, en un caso “Que la Ley de Enjuiciamiento Criminal, Peales De-cretos, Órdenes y Órdenes Militares, vigentes en Puerto Rico, en todo lo que se relacione ó refiera á enjuiciamiento criminal, incompatibles ó contrarias á esta Ley, y demás leyes, órdenes, decretos y disposiciones, incompatibles con la mis-ma, quedan por la presente derogadas”, y en el otro caso, empleando términos semejantes, sustituyendo las palabras “Enjuiciamiento Criminal” por “Código Penal” y “Delitos”.
Nunca ha surgido cuestión alguna con respecto al efecto de ambos Códigos expresados en relación con hechos ó deli-tos cometidos después de las doce del día del primero de Julio de 1902. Todo el mundo conviene en que estas leyes eran aplicables á tales actos, y que todos los delitos cometi-dos con posterioridad á esa fecha deben ser juzgados y casti-gados de acuerdo con las mismas. No se se sostiene tampoco que el nuevo Código Penal tenga aplicación á hechos ó delitos cometidos con anterioridad á las doce del día del primero de Julio. Todos han considerado- que sus efectos son sólo posteriores á aquel día y hora.
La única cuestión aquí planteada se refiere á la aplicación del Código de Enjuiciamiento Criminal á hechos y delitos *250cometidos con anterioridad á las doce del día del primero de Julio de 1902, y los cuales no hubieran sido castigados en aquella fecha. Los más altos Tribunales han sostenido, con frecuencia, que las costumbres oficiales y la interpretación contemporánea que los funcionarios ejecutivos den á las leves cuyo cumplimiento les esté encomendado, merecen gran respeto, especialmente en aquellos casos en que tal. interpretación haya sido consentida por un largo período de tiempo, siendo éste un auxilio legítimo á que pueden recu-rrir los Tribunales en la interpretación de las leyes. United States v. Healy, 160 U. S. 136. People v. Dayton 55 N. Y. 377. Welmore v. State, 55 Ala. 198. United States v. A. G. S, R. R. Co. 142 U. S. 615. United States v. Stone 124 U. S. 236. Y la misma doctrina podría sostenerse, en un grado menor, desde luego, en aquellos casos en que la interpreta-ción ó el uso ó costumbre se hayan seguido solamente por un tiempo relativamente corto. Por consiguiente, es digno de observar que el Attorney General, que en aquella fecha era el Jefe Ejecutivo del departamento judicial de esta Isla, y como tal, miembro del Consejo Ejecutivo, y Presidente de la Comisión de lo Judicial, en aquella cámara de la Asam-blea Legislativa, en una opinión dirigida á los Jueces de paz de la Isla, con fecha 3 de Julio de 1902, expresó la doctrina' dé que ambos Códigos empezaron á regir simultáneamente, y que ninguno de ellos tenía aplicación á hechos ó delitos cometidos con anterioridad á la fecha en que empezaron á regir, y que ninguno tenía efecto retroactivo, y que ambos eran aplicables á todos los casos que surgieran por virtud de hechos y delitos cometidos después de la hora en que empe-zaron á regir.
Tanto los Tribunales como los abogados que constituyen el foro de esta Isla se allanaron, en aquella época, unánime-mente, á esta opinión del Attorney General, y nunca se planteó la cuestión, ni se sometió á la consideración de este Tribunal, hasta la vista de este caso de habeas corpus. Por espacio de quince meses ha procedido el Tribunal bajo la teoría y práctica enunciada por el Attorney General Harlan, y consentida por los Tribunales y el foro, resolviendo algu-nos de los más importantes casos que posiblemente podían *252someterse á su consideración, en los que estaban comprendi-dos los derechos civiles y la libertad y propiedad de los ciudadanos de esta Isla. Si la opinión formulada y sosteni-da por el abogado del peticionorio, en este caso, es correcta, entonces se ha cometido gran injusticia en numerosos casos, á causa de una mala interpretación de la ley.
Algunas veces se ha afirmado que la doctrina de stare decisis no tiene aplicación alguna al derecho penal; pero esta suposición no está sostenida por la serie de autoridades constituidas por aquellos Tribunales más altamente estima-dos por su sabiduría é ilustración. “La importancia, en sentido general, de leyes estables, produce un espíritu de oposición moderada contra dudas y vacilaciones que puedan ocurrir aún en los modos de administrar justicia y ha hecho que la regla de stare decisis sea de universal aplicación; te-niendo en algunos casos carácter imperativo, y siendo, en otros, por lo menos, un precepto”. Sutherland sobre inter-pretación estatutaria, sección 314, en la que se citan los casos de In re. Warfield 22 Cal. 51; Boker v. Lorrilard 4 N. Y. 261; Rogers v. Goodwin 2 Mass. 477; y otros casos numerosos.
Pero examinemos el verdadero fundamento de este argu-mento. Para hacer esto debemos, continuar investigando qué interpretación debe darse á las leyes que fueron aproba-das por la Asamblea Legislativa, que sustituyeron el sistema penal vigente bajo la soberanía española, por el sistema americano que trataron de implantar.
La regla primordial de interpretación, aplicable á todos los documentos, aún los estatutos, consiste en determinar y seguir la intención de las partes que los otorgaron. Si se trata de interpretar un contrato el Juez debe colocarse en el lugar de las partes contratantes, averiguar las circunstancias que las rodearon, ver las cosas baj.o el mismo punto de vista y examinarlas en la misma forma en que lo hicieron las partes contratantes cuando otorgaron el contrato. Del mis-mo modo es permisible y necesario, que el Tribunal trate de determinar las circunstancias que rodearon la Legislatura, la historia de la legislación, cuál fuera el derecho antiguo, cuál fuera el defecto ó mal que se tratara de remediar, y cuál el remedio que se trató de aplicar por medio del cam-*254bio. Soon Hing v. Crowley 113 U. S. 703. King v. Gallum 109 U. S. 99. En otras palabras, ha de buscarse la inten-ción de la Legislatura, y cuando se determine, debe cum-plirse rigurosamente, y dársele completa fuerza y vigor. Wisconsin Cent. R. R Co. v. Forsythe 159 U. S. 46. United States v. Clarke 8 Pet. 436. La intención de la Legislatura es lo que constituye la esencia de la ley. Los Tribunales están obligados á buscar la intención de la Legislatura, y cuando está determinada, vienen obligados á respetarla y hacerla cumplir; y ellos no pueden desatender esa intención cuando se trate de interpretar un estatuto penal, como no lo pueden hacer con respecto á cualquier otro estatuto. Territory v. Commissioners 8 Mont. 409 & 411. Foster v. Blount 18 Ala. 687. Si la intención está expresada en palabras cla-ras é inequívocas, entonces no es necesario interpretación alguna, pero si es obscura, y las circunstancias del caso hacen difícil su determinación, entonces es necesario aplicar las re-glas bien conocidas de interpretación, que han sido estable-cidas por edades, y llegar así á la verdadera intención que tuvo la Legislatura al implantar la ley.
El Tribunal puede tomar en consideración judicialmente las condiciones de la Isla y su historia, la constitución de su Asamblea Legislativa, el sistema de legislación bajo el cual-ha estado viviendo su pueblo, y con el que estaba familiari-' zado, su liberación de la monarquía española, y el estableci-miento de instituciones libres, así como todos los hechos referentes á la historia, jurisprudencia ó legislación de Puer-to Rico, hasta la fecha en que se implantó el sistema americano de leyes penales. Phillipis v. Detroit 111 U. S. 604. King v. Gallum 109 U. S. 99. United States v, Perot 98 U. S. 428. Conger v. Weaver 6 Cal. 548. Sparrow v. Strong 3 Wall 97. Turner v. Patton 49 Ala. 406.
No carecemos de muchas guías de carácter judicial que puedan ayudarnos, así, ~á determinar la intención de la legislatura y á penetrar en la mente legislativa. En la dis-cusión de una, cuestión semejante, el Tribunal Supremo de California correctamente dice:
“Aunque la función del Tribunal no es la de hacer la ley, sin embargo, en la interpretación de la misma, debo prestar consideración á su contexto, y *256al resultado que habría de seguirse, para poder llegar á la intención. No siempre ha de prevalecer una interpretación literal, especialmente cuando tal interpretación conduce á un absurdo. Stockton School District v. Wright 134 Cal. 68. People v. Craycroft 111 Cal. 544.
Es doctrina bien establecida que un estatuto puede ser in-terpretado aun en forma contraria á su significación literal en los casos en que una interpretación literal condujera á un resultado absurdo ó incompatible. Carpy v. Dowdell 129 Cal. 245. Merced Bank v. Cassacia 103 Cal. 645. Sutherland on Stat. Cons. section 323.
La razón ó intención que tuviera el legislador ha de pre-valecer sobre la estricta palabra de la ley al interpretar la misma, en los casos en que una interpretación ajustada estrictamente á su letra condujera á una injusticia ó á un absurdo. Carpy v. Dowdell 129 Cal. 246.
Se presume que la Legislatura trató de impartir á sus de-cretos un significado tal que les diera efecto y vigor. La interpretación debe ser racional. People v. Curry 130 Cal. 94. Black sobre interpretación de'leyes 112.
La interpretación debe tender rigurosamente á evitar con-secuencias absurdas y hasta inconvenientes; porque la in-tención de la Legislatura ha de cumplirse, y no puede suponerse que produzca tales consecuencias. La interpreta-ción no ha de poner en riesgo, inútilmente, los grandes inte-reses públicos. People v. Curry 130 Cal. 94 y 95. Bishop’s Written Law 19.
Con respecto á una de las principales cuestiones referentes á la historia contemporánea del país, en la época en que estos códigos fueron aprobados, debemos siempre tener pre-sente que la Asamblea Legislativa, en su Cámara Baja, se componía de treinta y cuatro puertorriqueños y un america-no, y en la Cámara Alta, de cinco puertorriqueños y seis americanos. El objeto perseguido era sin duda alguna subs-tituir todo el sistema español de leyes penales, entonces vigentes en la Isla, por un sistema americano completo, no solamente,en cuanto se refería á los delitos y castigos,’sino con respecto al procedimiento por el cual tales casos debían instituirse, proseguirse y juzgarse. Según hemos dicho an-teriormente, , bajo el régimen español había dos códigos en *258vigor, uno que se llamaba el Código Penal y otro el- Código de Enjuiciamiento Criminal, funcionando ambos armónica-mente determinando uno los delitos y prescribiendo su cas-tigo, y estableciendo el otro las reglas para tramitar las causas criminales. En los Códigos españoles la línea diviso-ria entre el derecho substantivo y el adjetivo no está riguro-samente establecida, estando ambos, hasta cierto punto, mezclados en cada código.
Al substituir las leyes penales de la Isla por el sistema americano, la Comisión Codificadora estimó conveniente, según se ha expresado, seguir casi literalmente el Código Penal de California, que esencialmente es igual á los que están vigentes en Montana, Idaho y otros Estados occiden-tales ; mas por razón de conveniencia, la Comisión .formuló ■como dos códigos distintos, lo que en California es un solo •código, titulándolos el Código Penal y el Código de Enjui-•ciamiento Criminal, respectivamente. Es este un asunto que puede este Tribunal tomar en consideración judicial-mente y .es propio de ser considerado en relación con esta •discusión. United States v. Perot 98 U. S. 428. United States v. Webster; Davies 39; Fosdick v. Perrysburg 14 Ohio St. 472. Estos dos códigos fueron discutidos durante todo el término de la Legislatura, fueron referidos á una comisión •conjunta de ambas Cámaras, y considerados por la misma, de la cual era presidente el Attorney General y, finalmente, fueron pasados y aprobados el día primero deMarzo de 1902, para tomar efecto cuatro meses más tarde. El texto original ■de estos códigos fué redactado desde luego en el idioma inglés. Se hizo necesario traducirlos al español, y era tam-bién necesario, antes de que pudieran ponerseen vigor, que fueran estudiados y entendidos por los Jueces de las distin-tas Cortes, muchos de los cuales no están familiarizados con el idioma inglés, y por los miembros del Foro, la gran ma-yoría de los cuales son naturales de la Isla. Para un cambio tan radical á penas eran suficientes cuatro mesespara esta preparación. .
El abogado del peticionario trata de circunscribir la opi-nión del Tribunal á los términos exactos en que aparece re-dactado el Código de Enjuiciamiento Criminal, sin hacer *260referencia alguna al Código Penal, insistiendo en una rigu-rosa interpretación de la cláusula derogatoria contenida en el estatuto y- del artículo por el cual se dispone que el Códi-go empezará á regir el primero de Julio de 1902. Nos parece que este camino, que debemos recorrer para llegar á la ver-dad, es completamente demasiado estrecho. Las leyes m pari materia pueden interpretarse conjuntamente. C. M. & St. P. Ry. Co. v. United States 127 U. S. 406. Frost v. Wenie 157 U. S. 46. Reich v. Smythe, 13 Wallace 162.
Es verdad que es regla general que los estatutos penales deben ser rigurosamente interpretados, y en casos de duda, á favor del acusado, pero no han de interpretarse tan rigu-rosamente que anule la intención manifiesta de la Legislatura. American Fur Co. v. United States 2 Pet. 367; United States v. Athens Armory 35 Ga. 344; Walton v. State 62 Ala. 197; Keller v. State 11 Md. 525 y los casos citados en ellos. Los Tribunales deben tomar en consideración las diferentes partes de un estatuto, y la legislación vigente in pari materia; y si es posible, deben todas armonizarse; y si el sentido es dudoso, debe darse tal interpretación, si puede ser, que no sea incompatible con los principios generales de derecho, con respecto á los cuales puede presumirse que la Legislatu-ra no tuvo intención de cambiar ó desatender. Manuel v. Manuel. 13 Ohio State, 458, 465; es doctrina especialmente establecida que un estatuto debe ser considerado en relación con todo el sistema del cual forma parte. Smith v. People 47 N. Y. 330; Whitcomb v. Rood 20 Vt. 49. McDougal v. Dougherty 14 Ga. 674: Hays v. Richardson 1 Gill & J. 366 Noble v. State 1 Greene 325.
El Tribunal Supremo de Montana, al discutir la interpre-tación que debía darse á un simple estatuto, citó y consideró tres leyes con respecto á la misma materia, aunque fueron promulgadas en distintos años cada una, y entre otras cosas dice:
“Si consideramos todas las leyes en conjunto nadie puede dudar lo que significan. Todos estos estatutos tratan de enmendar el artículo 585 de la división quinta de los Estatutos Revisados; y esa intención se manifiesta cla-ramente si ejerciéramos las facultades naturales de percepción de las que todo ser racional está dotado. Lane v. Missoula County 6 Montana 482; Carratoers v. Madison County 6 Montana 483.”
*262En vista de la historia anterior y de los hechos y circuns-tancias que rodearon la legislatura en Enero y Febrero de 1902, nos parece manifiesto que la intención de la misma fué que los Códigos empezaran á regir gradualmente, con el menor rozamiento posible, y por consiguiente, por esa razón, entre otras, se dispuso en el Código Penal que no tendría efecto con respecto á hechos cometidos con anterioridad á la fecha en que empezó á regir. Es verdad que tal disposición expresa no está contenida en el Código de Enjuiciamiento Criminal. Pero ambos códigos están tan íntimamente rela-cionados, que constituyen una sola ley en el estatuto original del cual fueron tomados, refiriéndose ambos á crímenes y á misdemeanors; tomados en conjunto tienden claramente á establecer un sistema completo de leyes penales para la Isla, en lugar del sistema completo anterior, pareciendo im-posible poder separar uno del otro. Ellos son, y eran, dos grandes ruedas pertenecientes á una misma maquinaria, con los dientes de la una encajando armónicamente en aquellos de la otra, para obtener así los fines de la justicia.
El sistema español es tan diferente del americano, tanto con respecto á los delitos definidos en el mismo, como con respecto á la forma del juicio y castigos establecidos, que pa-rece casi imposible aplicar el procedimiento americano al Código Penal español. Con arreglo al derecho español mu-chos dilitos tienen la consideración de injurias de carácter personal, y son perseguidos únicamente por la persona inju-riada, como acusadora privada, mientras que en el Derecho americano tales hechos tienen la consideración de delitos contra el Estado, y son perseguidos por los funcionarios pú-blicos nombrados con ese fin.
Hay otros delitos, como el sacrilegio y faltas contra la autoridad, que son reconocidas por" el Derecho español, pero completamente desconocidas para el americano, y otros tan distintos en su definición y castigó que deben considerarse completamente omitidos en el Código Penal americano. También ciertos castigos que se imponían bajo el sistema español pudieran considerarse inusitados bajo el americano; tal es, por ejemplo, el destierro de determinada ciudad ó pueblo, y el garrote como medio de infligir la pena de *264muerte. La división universal de delitos entre felonies y misdemeanors, establecida en el derecho común y adoptada, generalmente en los códigos americanos, es completamente desconocida en el Derecho español.
Por consiguiente, parece ser absolutamente necesario dar vigor al Código Penal español, por medio del Código procesal español, y al Código Penal americano, por medio del Código procesal -americano; tratar de aplicar el Código procesal 'americano en la persecución, juicio y castigo de delitos ó misdemeanors reconocidos como tales por el Código Penal español, sería algo así como tratar de hacer funcionar uña locomotora de vía ancha en un camino de hierro de vía estrecha; los resultados, en ambos casos, deben ser segura-mente desastrozos.
Indudablemente que estas fueron algunas de las razones que determinaron al Attorney General y á los Tribunales de Puerto Pico, con la general adquiescencia del Foro, á consi-derar que la cláusula de reserva contenida en el Código Penal era aplicable así mismo al Código de Enjuiciamiento Criminal; y tal interpretación está completamente justifi-cada por las decisiones de los Tribunales americanos.
Creemos que esta regla, de seguir la intención de la legis-latura, se aplica tanto á la interpretación de varios estatutos, considerados conjuntamente, como á la interpretación de un simple estatuto, considerado separadamente. En cualquiera de estos casos el objeto es determinar cual es la ley; y si hubiera varios estatutos sobre la misma materia y las dispo-siciones fueran contradictorias, debe ser el objeto del Tribunal determinar cual de ellos pensó la legislatura que había de prevalecer. En la interpretación de estatutos, no se exige á los Tribunales que cierren sus ojos á lo que es perfectamente evidente para cualquier ser racional. . Al contrario, los deberes de la función judicial les exige que ejerciten con la mayor amplitud sus facultades para deter-minar la ley y hacer cumplir los estatutos. Lane v. Missoula County 6 Mon. 479; Thorpe v. Schooling 7 Nev. 17; Carruthers v. Madisson County 6 Mon. 483.
Durante el argumento oral se hizo un esfuerzo para demostrar que no se hqbía de dar al Código de Enjuicia-*266miento criminal un efecto que pudiera clasificarlo entre las leyes ex post facto, aunque se alegó, al mismo tiempo, que una ley de procedimiento podía cambiar la forma de juicio y los Tribunales con jurisdicción para conocer de cielitos cometidos con anterioridad á su aprobación, sin estar sujeta á las objecciones que generalmente se dicen existir contra las leyes que tienen efecto retroactivo. Nadie trata por un momento de dar al nuevo Código procesal un efecto retroac-tivo, á no ser que sea ésta la actitud asumida por aquellos que alegan que tiene aplicación á todos los hecbqs ó delitos, ya se hayan cometido con anterioridad al 1 de Julio de 1902, ó con posterioridad á esa fecha. Indudablemente que no puede considerarse que los Tribunales de esta Isla han dado tal carácter á ese código, al limitar sus efectos, hasta ahora, á hechos, delitos y crímenes cometidos después de la fecha en que empezó á regir. El abogado del peticionario, en este • caso, está tratando de darle efecto retroactivo en cuanto sea necesario para hacerlo aplicable á este caso, que tiene referencia á un delito cometido el día 10 de Diciembre de 1901. Por consiguiente, el caso de King v. State (107 U. S. 221), que'hace referencia á las leyes ex post facto no tiene aplicación alguna á este aspecto del caso sometido á nuestra consideración.
En relación con esta discusión puede admitirse, por ser un principio bien establecido por la jurisprudencia de los Tribunales, que una ley de procedimiento puede regular la persecución de 'delitos cometidos con anterioridad á su apro-bación, ya sea ó no más onerosa para el acusado, pero esa admisión no cambia ni afecta en lo más mínimo la cuestión á resolver bajo el punto de vista en que la ha considerado este Tribunal. Si se resulve que el nuevo Código procesal es de aplicarse solamente á hechos cometidos con posteriori-dad á la fecha en que empezó á regir, todas las cuestiones referentes á las leyes de carácter retroactivo ó leyes ex post facto, son impertinentes.
El prisionero no puede alegar que el castigo impuesto á su delito ha sido reducido ó mitigado por legislación subsi-guiente, toda vez que el Código Penal prescribe clara é ine-quívocamente que “Todo acto ú omisión que empezare *268antes de la promulgación de este Código, (12 del día del primero de Julio, 1903) podrá investigarse, perseguirse y castigarse como no se hubiera aprobado dicho Código”. Artículo 558, último párrafo, del Código Penal. El hecho del cual fué convicto el prisionero fué cometido meses antes de la reunión de la Legislatura que aprobó el Código, y, desde luego, con mucha anterioridad á la fecha mencionada.
Es digno de mencionar en relación con este punto, que si se pudiera aplicar el nuevo Código Penal al delito del cual fué declarado culpable Mauleón, los hechos probados cons-tituyen un caso de acometimiento con circunstancias agra-vantes, definido y penado en el artículo 237 del mismo, con prisión en la penitenciaría que no excederá de diez años, ó en la cárcel por un término que no excederá de dos años, ó por multa que no exceda de cinco mil pesos, ó por ambas penas. Aparece, por consiguiente, “que la última condición de ese individuo sería peor que la primera”. Indudable-mente que no tiene razón alguna para alegar que el castigo impuesto á su delito ha sido mitigado por el nuevo Código Penal. Sus propios actos le han convertido en criminal, sea cualquiera el Código por el cual se le juzgue.
Consideremos y examinemos punto por punto la alegación escrita presentada en este caso por el distinguido abogado que sostiene que se ha interpretado erróneamente el Código de Enjuiciamiento Criminal, en el gran número de casos resueltos durante los últimos quince meses, de acuerdo con esta opinión.
Después de citar el último párrafo del artículo 558 del Código Penal, según se ha transcrito anteriormente, el abo-gado continúa y dice: “Ciertamente no puede haber discu-sión alguna con respecto á la intención de la legislatura al promulgar como ley el párrafo anterior”. Es posible que no la haya-, y si no la hay, debe resolverse que la Asamblea ha querido decir precisamente lo que ha dicho y no otra cosa.
Pero veamos como pueden investigarse los delitos. ¿De acuerdo con qué Código; el Código Penal ó el Código de Enjuiciamiento Criminal, que al mismo tiempo define tales procedimientos? Indudablemente con arreglo al último.
*270Toda acción criminal deberá establecerse por medio de una acusación, preparada por el Fiscal en nombre de El Pueblo de Puerto Rico y presentada á la Corte de Distrito correspondiente; y los derechos del acusado quedan cuida-dosamente protegidos en todo sentido. Disposiciones deta-lladas . están prescritas en el Código de Enjuiciamiento Criminal y especialmente en los artículos 2 al 11 inclusive, q. v.
Pero este párrafo del Código Penal mencionado, compren-de también la forma del procedimiento (procedure); toda vez que prescribe en que forma han de 'perseguirse los delitos cometidos con anterioridad. Estamos perfectamente satisfe-chos en aceptar la definición de la palabra procedimiento (procedure) que ha dado el Tribunal Supremo de los Esta-dos Unidos, toda vez que no puede haber una autoridad mejor ó más alta. El abogado la cita tomándola de la opi-nión en el caso de King, 107 U. S. pp. 231 y 232.
Dice así:
“La palabra procedimiento (procedure), como expresión legal, no lia sido bien entendida, y no se encuentra en absoluto en el Diccionario de Legislación de Bouvier, que, en este país, es'la mejor obra de esta naturaleza. Afortunadamente, un distinguido tratadista de derecho penal, en América, la ha adoptado como título de una obra que consta de dos tomos: Bishop sobre Procedimiento Criminal. En su primer capítulo trata de definir lo que significa la palabra procedimiento (procedure). Dice así: “Sección 2. La palabra procedimiento es tan amplia en su acepción que raras veces se usa en nuestros textos como un término de arte. Comprende en su significado lo que se encuentra comprendido en los tres términos técnicos siguientes: Alega-ciones, Pruebas y Práctica (Pleading, Evidence and Practice). Y al definir la palabra práctica, en este sentido, dice: “Significa la palabra aquellas reglas de carácter legal que regulan el curso del procedimiento para traer las partes ante el Tribunal y prescriben el curso que ha de sfeguir el Tribunal después que las partes han comparecido ante él”; y con respecto á la palabra pruebas. (evidence), dice: Como parte del procedimiento “significa aquella regla de carácter legal que nos sirve para determinar qué testimonio debe ser admitido y cuál rechazado, en cada caso, y qué valor ha de darse al testi-monio que se admita”.
Después de escrita esta opinión, el Sr. Rawle ha revisado el Diccionario de Derecho de Bouvier y ahora la palabra procedimiento (procedure) se encuentra definida elaborada-mente, en la forma siguiente:
*272“Los métodos empleados para tramitar los litigios y procedimientos judi-ciales. Puede calificarse, por vía de ilustración, el mecanismo de la ley, para distinguirlo de la jurisprudencia, que es la ciencia del derecho.”
El lexicógrafo cita entonces la definición arriba transcrita del tomo 107, U. S. Reports, y discute el punto con alguna extensión. Diccionario de Derecho de Bouvier, tomo 2, pag. 764.
¿En qué forma, pues, se “prosigue una acción criminal’’? En la forma expresada en el Código de Enjuiciamiento Criminal, y no con arreglo al Código Penal. Debemos ahora discutir lo concerniente á los castigos. La palabra castigo (punishment) se encuentra satisfactoriamente definida por Bouvier en la forma siguiente:
“Una pena establecida por la ley é impuesta á una persona por sentencia y orden de un Tribunal legal, por la comisión de un delito ó misdemeanor, 6 por la omisión de algún acto cuya ejecución sea exijida por la ley. Diccio-nario de Deiecbo de Bouvier, tomo 2, pag. 795.”
Las. cuestiones relativas á los castigos ó las penas caen claramente dentro de los límites del derecho substantivo, ó del derecho científico, más bien que dentro de aquellos señalados al derecho adjetivo, ó sea el mecanismo de la legislación penal. ¿En qué forma se castiga un delito ó falta? El método se encuentra establecido en el Código de Enjuiciamiento Criminal, aunque la extensión y naturaleza del castigo están definidas, limitadas y prescritas en el Código Penal. Por consiguiente, el párrafo citado del artículo 558, C. P. se refiere, por tres veces, tanto al Código de Enjuiciamiento Criminal como al Código Penal. El objeto del Código de Enjuiciamiento Criminal es definir y establecer los métodos de investigar, perseguir, y castigar un crimen, falta ó misdemeanor, aunque la definición del delito mismo, y el castigo que haya de imponérsele, se encuentren establecidos en el Código Penal. ¿Por qué, pues, no se incluyó este párrafo en el Código de Enjuiciamiento Criminal en lugar del Código Penal, ó además de haberse incluido en este último? Sencillamente porque en la ley original, en las leyes de California, de las cuales copiaron sus códigos los codificadores, ambos códigos constituían una sola ley de la Legislatura, y al dividir la ley en dos partes, para ajustarla *274á las formas españolas en uso, indudablemente que no se tuyo presente este hecho.
Mas para los efectos que hayan de darse á tal párrafo, no importa en cual de los Códigos esté contenido. Forma tanta parte del Derecho Criminal por encontrarse contenido en el uno como en el otro. De su contexto es tan aparente la intención de la Legislatura, que de acuerdo con las reglas bien establecidas de interpretación, los Tribunales deben darle el mismo efecto, no importa en cual de los códigos aparezca consignado. Por consiguiente, habiéndose come-tido el delito del cual fué declarado culpable el peticionario, el dia 10 de Diciembre de 1901, fué debidamente “investi-gado, perseguido y castigado de la misma manera que” se hacía antes de la aprobación del Código Penal. Véase el artículo 558 del Código Penal.
La siguiente cuestión se ha planteado: “¿quién tiene co-nocimiento de que dos leyes de procedimiento se encuen-tren vigentes, al mismo tiempo, en determinado Estado ó Tribunal?” Desde luego que esto no podría concebirse ó practicarse en relación con la misma causa criminal. Pero ■con respecto á diferentes casos, es perfectamente posible -y practicable, en cualquier Estado, ó en cualquier Tribunal de competencia ordinaria, administrar dos ó tres, ó más, ■sistemas distintos de legislación, al mismo tiempo, y en ■otros tantos casos diferentes. En los Estados Unidos vemos hacer esto diariamente en los asuntos civiles, en los casos en •que el mismo Tribunal -tiene jurisdicción en ley y en equi-dad, y en una hoja del Docket ó Pegistro desestima el caso de una persona, mientras que en la otra, y con los mismos hechos, dicta sentencia á su favor. Esto ocurre en relación ■con el mismo Tribunal, la misma causa y los mismos hechos.
Correctamente ^expresa el abogado que “el Tribunal en ningún caso ha de interpretar violentamente una ley en sentido contrario á los principias generales, cuando tal interpretación no sea necesaria para darle efecto, ni esté jus-tificada por la ley misma” . Indudablemente que no. El fin de los Tribunales es seguir por todos los medios los prin-cipios generales y no contradecirlos. . Uno de estos es que las leyes no tendrán efecto retroactivo á no ser que así lo declaren expresamente. Art. 1 del Código Penal. Este mismo principio es uno de los, no solamente generales, sino *276de más universal aplicación. Se encuentra en el Código Penal Español, que estaba vigente en esta Isla en la época en que los códigos sometidos ahora, á nuestra consideración se formulaban por la Legislatura. Artículos 20 y 21 del antiguo Código Penal. Es también un principio bien cono-cido y de constante aplicación en el Código Civil que forma parte del sistema español. El antiguo Código Civil dice en su artículo 3: “Las leyes no tendrán efecto retroactivo, si no dispusieren expresamente lo contrario”. Por consi-guiente, estando familiarizada la Legislatura de Puerto Rico con este principio, indudablemente que lo tuvo presente cuando trabajaba en obra tan importante como la de formu-lar un sistema de legislación penal que había de gobernar esta Isla en lo futuro. Esta es una de las circunstancias más importantes que rodearon al legislador durante la apro-bación de estas leyes, y toda Corte debe tomarla en conside-' ración para llegar á la intención de la Legislatura expresada en los términos de una ley.
La cuestión referente á la mitigación del castigo por legis-lación subsiguiente, no puede surgir en este caso, porque el castigo está determinado por el Código Penal, y es indu-dable que en éste se consigna la cláusula de reserva ante-riormente transcrita, impidiendo así que se reclamen los beneficios que pudieran derivarse de las penas más benignas contenidas en los nuevos Códigos. Por esta razón nada importa que la palabra española lesiones equivalga á las palabras battery y woundings, ó que sean de significación distinta. El antiguo Código Penal determina el castigo que ha de imponerse por el delito de lesión y el nuevo Código Penal no lo ha modificado, sino que expresamente lo ha dejado en vigor, de donde se sigue que toda discusión sobre este punto es impertinente. El delito de lesiones, cometido por el prisionero, fué “investigado, perseguido y castigado” de la .misma manera que si el nuevo Código no se hubiera aprobado; cumpliéndose así lo dispuesto en la ley, no sólo en su letra, sino en su espíritu y objeto.
Se ha hecho referencia á la influencia que esta resolución pueda tener sobre los litigios civiles que estén pendientes ó puedan estarlo, en los Tribunales insulares. Si tales consi-deraciones pudieran tener influencia alguna en la resolución de un caso de habeas corpus, se contestaría suficientemente esta indicación manifestando que no nos parece que exista *278ninguna tendencia que pueda ejercer influencia alguna en los asuntos civiles. La interpretación del Código Civil y del Código de Enjuiciamiento Civil ha de depender de sus propios términos y de las reglas bien establecidas que sean de aplicación á tales leyes. El hecho de que este Tribunal considere como un solo sistema todo el conjunto de leyes ■ penales contenidas en los códigos, no tiene referencia alguna á la interpretación que pueda darse á las leyes de naturaleza civil, que se encuentren ahora en los libros de estatutos, ó que en adelante se aprobaren. Todo el sistema de jurispru-dencia establecido en esta Isla se está cambiando tan rápi-damente como es posible, sustituyéndose el antiguo sistema español por el sistema moderno americano; y no es nece-sario apresurar este cambio, ni puede ser apresurado, dando papa ello una interpretación forzada á un estatuto penal para hacerlo retroactivo en sus efectos, carácter que nunca intentaron darle los codificadores, ni aquellos que lo for-mularon.
En vista, pues, de todas las circunstancias bajo las cuales fueron aprobados estos Códigos, prestando cuidadosa con-sideración á todas las resoluciones de los Tribunales de apelación, y á las doctrinas formuladas por los tratadistas-anteriormente citados, me veo obligado á establecer la con-clusión de que aunque el Código de Enjuiciamiento Criminal, que había de regir en esta Isla, fué pasado y aprobado el primero de Marzo de 1902, y empezó á regir, según sus propios , términos, el día primero de Julio de ese año, dero-gando todas las otras leyes incompatibles con el mismo, sin embargo, no hizo referencia alguna, ni trató de regular ó cambiar en modo alguno, el procedimiento que se refería y regulaba los casos perseguidos, ó los hechos cometidos, con anterioridad á las doce del día, de dicho día y fecha; sino que, estando esos casos exentos de los efectos del Código Penal, fueron asimismo excluidos támbién de los efectos del Código de Enjuiciamiento Criminal. °
Siendo esta mi opinión con respecto á este caso, y habien-do examinado detenidamente la solicitud presentada por el prisionero interesando la expedición del auto de habeas corpus, y la petición de excarcelación contenida en la súpli-ca de la misma, estoy conforme con mis -compañeros en la denegación del remedio solicitado, estimando que fué justa y debidamente declararado culpable de acuerdo con el pro-*280cedimiento aplicable á su causa, y que no puede considerar-se que se encuentre injustamente detenido ó cohibido de su libertad; y por consiguiente que no tiene derecho á los be-neficios del auto de habeas corpus.
Dede denegarse la solicitud y debe el prisionero nueva-mente ser enviado á la penitenciaría para que complete el término de prisión que le fuera impuesta.